 


109 HRES 518 IH: Honoring professional surveyors and recognizing their contributions to society.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 518 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. Putnam (for himself and Mr. Thompson of Mississippi) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring professional surveyors and recognizing their contributions to society. 
  
Whereas there are over 45,000 professional surveyors in the United States; 
Whereas 2006 marks the 200th anniversary of the end of the Lewis and Clark landmark expedition through the upper reaches of the Louisiana Territory and the American West; 
Whereas the journey is one of the most important surveying expeditions in the history of the United States because of the wealth of geographical and scientific information it provided about the new Nation; 
Whereas the nature of surveying has changed dramatically since 1785, as it is no longer limited to the description and location of land boundaries; 
Whereas hydrographic surveys are important to the use of all bodies of water; 
Whereas engineering surveys are utilized in the study and selection of engineering construction; 
Whereas geodetic surveys determine precise global positioning for such activities as aircraft and missile navigation; 
Whereas cartographic surveys are used for mapping and charting, as well as photogrammetry, the science of using aerial photographs for measurement and map production; 
Whereas many services are provided through the use of sophisticated surveying equipment and techniques, including satellite-borne remote sensing devices and automated positioning, measuring, recording, and plotting equipment; 
Whereas the role of the surveyor has been, and remains, of vital importance in the development of the United States; 
Whereas, since the colonial days of this Nation, surveyors have been leaders in the community, Statesmen, influential citizens, and shapers of cultural standards; 
Whereas former surveyors include George Washington, Thomas Jefferson, and Abraham Lincoln; 
Whereas it was the work of the surveyor that determined the boundaries of land, the greatest economic asset in the colonies that became the United States; 
Whereas Thomas Jefferson chaired a committee in 1784 to devise a plan for disposing of lands west of the 13 original colonies; 
Whereas Thomas Jefferson argued that surveying before sale was necessary to prevent overlapping claim and to simplify deeds and registers; 
Whereas Thomas Jefferson reportedly wrote a plan, which was debated in Congress and in modified form was adopted as the Land Ordinance of May 20, 1785, establishing the Public Land Survey System (PLSS), the rectangular system that continues today in 30 midwestern and western States; and 
Whereas the establishment of the third week of March as National Surveyors Week would be a fitting tribute to all surveyors: Now, therefore, be it 
 
That the House of Representatives— 
(1)recommends the establishment of National Surveyors Week; 
(2)encourages the President to issue a proclamation calling on the people of the United States to observe National Surveyors Week each year with appropriate ceremonies and activities paying tribute to professional surveyors and their contribution to society; and 
(3)invites the people of the United States to look back at the historic contributions of surveying and look ahead to the new technologies which are constantly modernizing this honored and learned profession. 
 
